Citation Nr: 1758408	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for shin splints.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for an eye condition.

6.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran appeared at a hearing before the undersigned in August 2017. 

TDIU is an element of the appeal of the ratings assigned for the Veteran's service-connected GERD and lumbar spine disability because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is included in the present appeal, as reflected on the title page of this decision.

This decision grants TDIU, effective April 20, 2010, the date the Veteran currently meets the schedular percentage requirements for TDIU.  38 C.F.R. § 4.16 (2017).  While acknowledging the increased rating claims that led to the present appeal were filed on April 20, 2010, the Board notes adjudication of an increased rating claim requires consideration of whether an increased evaluation is warranted in the year prior to the date of the claim.  38 C.F.R. § 3.400(o)(2) (2017).  Thus, the issue of an effective date prior to April 20, 2010 for TDIU remains on appeal, as the Board is prohibited from considering TDIU on an extra-schedular basis in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The issues of service connection for allergic rhinitis, shin splints, a skin condition, a cervical spine disability, and an eye condition; increased ratings for GERD and a lumbar spine disability; and entitlement to an effective date prior to April 20, 2010 for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has met the schedular percentage requirements for TDIU since April 20, 2010, and his service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since at least that date.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met since at least April 20, 2010.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Here, the record establishes the Veteran has not worked since September 2009.  He has been entitled to a combined 90 percent rating with one disability rated as 70 percent disabling since April 20, 2010.  The Social Security Administration (SSA) granted the Veteran disability benefits, effective June 1, 2010, on the basis of psychiatric impairment.  While not dispositive on the issue of TDIU, the SSA grant of disability compensation constitutes highly probative evidence regarding the issue of TDIU.  See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  When the severity of the Veteran's psychiatric impairment is viewed in conjunction with the functional impairment resulting from his other service-connected disabilities, the Board finds it is at least as likely as not his service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify since he became eligible for TDIU on a schedular basis.  Thus, the Board finds TDIU, effective April 20, 2010, is warranted.

As noted in the introduction, the issue of an effective date prior to April 20, 2010 for TDIU remains on appeal because the Board is prohibited from considering TDIU on an extra-schedular basis in the first instance.  See Bowling, 15 Vet. App. at 10.  This issue will be discussed in more detail in the REMAND section below.

ORDER

Entitlement to TDIU, effective April 20, 2010, is granted.


REMAND

The record reflects there are outstanding treatment records that may be relevant to the issues on appeal.  The Veteran filed a release in September 2017 authorizing VA to obtain outstanding treatment records from J.T.N., M.D, at the Naval Hospital Jacksonville.  The Veteran was recently informed his authorization had been rejected.  The Board finds further efforts should be made to ensure all available treatment records are associated with the claims file in accordance with VA's duty to assist.  See 38 C.F.R. § 3.159.

During the August 2017 hearing before the undersigned, the Veteran reported his service-connected GERD and lumbar spine disability have increased in severity since his most recent examinations in December 2013.  Thus, the Board finds new examinations to assess the current severity of the disabilities are warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board also finds new examinations are necessary regarding the Veteran's service connection claims for allergic rhinitis, shin splints, a skin condition, and a cervical spine disability.  The December 2013 VA opinions regarding shin splints and a skin condition appear to be premised on an inadequate factual history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (indicating an opinion based on an inaccurate factual history is of limited probative value).  The December 2013 VA examiner noted a lack of history of in-service treatment as the basis for his negative opinions, although service treatment records show the Veteran was treated for a rash on his arms, legs and chest in April 2002 and shin splints in March 2004.  The Veteran raised the theory of secondary service connection with regard to his service connection claims for allergic rhinitis and a cervical spine disability during the August 2017 hearing before the undersigned.  The December 2013 VA examiner did not address secondary service connection for allergic rhinitis and a cervical spine disability; therefore, his opinions are inadequate to make a fully informed decision on the Veteran's claims.

The issue of entitlement to an effective date prior to April 20, 2010 for TDIU is inextricably intertwined with the other issues being remanded to the AOJ for further development and consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to assist the Veteran in obtaining any identified outstanding treatment, to include any that may be available from J.T.N., M.D, at the Naval Hospital Jacksonville.  If the Veteran needs to submit new authorization forms for VA to be able to request these records, please inform the Veteran of this fact.

2.  Schedule the Veteran for new examinations to assess the current severity of his service-connected GERD and lumbar spine disabilities

3.  Schedule the Veteran for new examinations to obtain opinions regarding the etiology of his shin splints and a skin condition.

The selected examiner must provide an opinion addressing whether the Veteran has current (current meaning at any time during the course of the appeal, even if resolved at the time of the examination) shin splints and/or a skin condition that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided, to include, but not limited to, consideration of service treatment records that show the Veteran was treated for a rash on his arms, legs and chest in April 2002 and shin splints in March 2004.

4.  Schedule the Veteran for new examinations to obtain opinions regarding the Veteran's service connection claims for allergic rhinitis and a cervical spine disability.

The selected examiner must address whether the Veteran has allergic rhinitis and/or a cervical spine disability that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service; or proximately due to, or aggravated by, a service-connected disability, as the Veteran has asserted the claimed allergic rhinitis is related to his service-connected sinusitis and the claimed cervical spine disability is related to his service-connected lumbar spine disability.

The opinion must address both causation and aggravation separately in the context of secondary service connection to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is further advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

5.  Readjudicate the issues on appeal, to include whether an effective date prior to April 20, 2010 for TDIU is warranted, to include on an extraschedular basis.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


